Marshall, Presiding Justice.
This is a suit to mandamus certain City of Atlanta administrative officials, appellants, into issuing Certificates of Public Necessity and Convenience (CPNC’s) for the fleet of vehicles owned by the appellee cab company.
Section 14-8003 (e) (1) of the Code of Ordinances of the City of Atlanta requires various types of liability insurance in various amounts to be maintained on a vehicle for hire in order for a CPNC to be issued. Here, the appellants refused to issue CPNC’s for the appellee’s entire fleet, because most of the vehicles in the fleet are not operational and the appellee only maintains insurance on vehicles in operation. However, vehicles which become operational can be added automatically to appellee’s insurance policy for payment of an additional premium.
The superior court granted the appellee a mandamus absolute, and the city appeals. We reverse.
Under the provisions of the Atlanta City Code regulating taxicabs, it is a clear requirement that insurance be maintained on vehicles for which CPNC’s are issued. Therefore, the appellants were authorized in refusing to issue CPNC’s on nonoperational, uninsured vehicles.
As a matter of fact, in order to upgrade the quality of cabs operating within the city, the Atlanta City Council has issued a moratorium limiting the number of cabs to those operating on a certain date. We are informed by the parties that the constitutionality of this moratorium has been upheld by the United States District Court for the Northern District of Georgia. Airport Taxicab Advisory Committee v. City of Atlanta, Civil Action File No. C81-1083A (August 10, 1983). To hold that the appellee is legally entitled to CPNC’s on nonoperational vehicles would subvert this moratorium.
*709Decided November 30, 1983
Rehearing denied December 15, 1983.
Marva Jones Brooks, Nina M. Radakovich, for appellants. Billy L. Spruell, for appellees.

Judgment reversed.


All the Justices concur.